Title: To George Washington from John Mitchell, 4 April 1780
From: Mitchell, John
To: Washington, George


          
            Dear Sir
            Philada 4th April 1780
          
          Your ⟨Excellen⟩cys favor of the 30th Ultimo was handed me on Saturday Evening. on Monday Morning I got Mr Meridith (Ginl Dickinson was not in Town) and several other Gentlemen to go to look at the Chariot who all agreed it was good Work & neatly finished in the present Teaste the Wood has been well seasoned, the only Objection apears to be the size wch is 3 feet 4 Inches high from the Seat to the top, and 3 feet 6 Inches wide in the inside if those dementions will do, the Carriage will I believe please you, the Cloth is not a good second, but looks pretty well.
          This day I went to Germanton & have prevailed on Mr Bringhurst to let you have a Chariot he has in hand—it apears to be good Work & well seasoned timber, the Size is 3 feet 6½ Inches high and 3 feet 10 Inches wide—& will have a very good Second Cloth or better if to be got this will be ready in Six Weeks, the former in Ten days, the price the same,

Mr Ceaner is the Maker of the first, Mr Barret Paints both both men want their money as soon as possible.
          If your Excellency will determine which and let me know, I will see it finished in the best Manner—and will pay them part of the money Immediately, & send a carefull person to your seat in Virginia if you think proper.
          have sent you the Mop, two Stone Jars & a large Stone Jug, by a Waggon that sett off three days ago, I dericted them and some Boxes from Don Juan De Marillias to the care of Mr Jacob Wiess with orders to send them to Head Quarters Immediately hope the[y] will get safe, I can not get a Punch Bowl under 180 Dollars, & 50 Dollars for a Wash hand ⟨mutilated⟩ Bason if you aprove of those prices they shall be sent Immediately—The Chamber Pott goes by the Bearer, who will return with your answer. I have the Honor to be with great respect Your Excellencys Most Obedt hume Servt
          
            Jno. Mitchell D.Q.M. Gl
          
        